JONES (O. B.), J.
Tbis was an action below for injury to an automobile, and tbe loss of hire for same while it was out of commission, resulting from a collision between tbe automobile and a car of the Cincinnati Traction Co., which occurred on tbe night of May 1, 1910, upon John street just south of Court street.
Tbe automobile was owned by plaintiff, who operated automobiles for hire under tbe name of tbe American Auto Livery Co., and it was driven at tbe time of tbe accident by Richard White, who was a chauffeur in tbe employ of tbe plaintiff below, and who, responding to a call, bad gone out to Chester Park and obtained a load of four men and was bringing them back to tbe city. During tbe ride they bad made several stops for re*420freshments and it is charged that some of the passengers at least were under the influence of liquor. The course of the automobile was east on Court street and its driver undertook to enter John street from Court street. J ohn street is very narrow, and has in its center a single car track on which defendant’s cars are operated, northwardly.
Plaintiff’s chauffeur testified that it was impossible for the machine he was driving, which a large seven passenger Packard, to pass a street car on John street unless parallel with and close up to the curb of the street, and that on turning in from Court street, he could not put it in such a position without passing over onto the track of the street car.
All of the witnesses in the case who describe the collision, except the chauffeur, agree that it took place almost at the south line of Court street just after the machine had turned into John street, and also agree that the machine was pushed but a short distance, two or three feet, by the car, which stopped at once and which had been running slowly. When stopped, the front of the machine was jammed into the fender of the car which was reversed and drawn back to free it, and the front of the machine was then at about the south street line while its rear was at about the south curb line. None of the passengers were injured, although the machine was badly damaged.
The evidence does not make out a case of negligence on the part of the defendant. The car was being operated at not more than the usual rate of speed and no opportunity was given to the motorman to stop in time to avoid the collision, which took place almost immediately upon the entrance of the automobile into John street, while from the chauffeur’s testimony it is evident that he did not exercise the ordinary care and prudence which is required of him by law, in turning into John street under the circumstances, and the collision was therefore the result of his own negligence.
We are of the opinion that the verdict is not supported by the evidence, and the judgment is therefore reversed and the cause remanded for a new trial.
Swing and Jones (E. EL), JJ., concur.